UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1172



BEULAH HUFF,

                                                Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-99-153-7-F)


Submitted:     October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest J. Wright, Jacksonville, North Carolina, for Appellant.
Janice McKenzie Cole, United States Attorney, Anne M. Hayes, As-
sistant United States Attorney, Robert E. Skiver, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Beulah Huff appeals the district court’s order granting sum-

mary judgment in favor of the United States in Huff’s action filed

pursuant to the Federal Tort Claims Act.      See 28 U.S.C.A. § 1346

(West 1993 & Supp. 2000); 28 U.S.C. §§ 2671-2680 (1994).        Huff

sustained injuries at the naval hospital at Camp Lejeune when the

elevator in which she was riding malfunctioned.      At the time of

Huff’s accident, all the elevators at the naval hospital were

maintained by an independent contractor.   The United States is not

liable under the Federal Tort Claims Act for actions of its inde-

pendent contractors.   See Robb v. United States, 80 F.3d 884, 887-

90 (4th Cir. 1996); Williams v. United States, 50 F.3d 299, 306-07

(4th Cir. 1995).   Consequently, we affirm.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                 2